DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election of Group I, claims 1-10, in the reply filed on July 12, 2022 is acknowledged. Applicant did not indicate if the election was made with or without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Specification
3.	The disclosure is objected to because of the following informalities:
At paragraph [0034], applicant should insert the missing U.S. Patent Application Number and filing date for the co-pending application(s). 
At paragraph [0034], line 16, it is uncertain if total pore volume expressed in “g/cc” is accurate. Note that the units “cc/g” were used previously when expressing other pore volumes (in particular, see paragraph [0034], lines 9-11). 
Appropriate correction is required.

Abstract
4.	The abstract of the disclosure is objected to because: 
at line 1, “from” (first occurrence) should be changed to read for. 
 Correction is required.  See MPEP § 608.01(b).

Objections to the Drawings
5.	The drawings are objected to because the graphs of Figure 4 and Figure 5 include figure numbering, reference numbering, labels, title, etc., which is blurred and illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112 (Second Paragraph)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
At line 3, “second media particles” is indefinite. It is uncertain if the claimed “second media particles” are filter media particles. It is suggested that applicant amend the claim for clarification. For purposes of examination, the “second media particles” are being interpreted as “filter” media particles.
Claims 2-7 are rejected as being dependent upon a rejected base claim.
Claim 8:
Claim 8 is presented as an improper Markush group. Specifically, the phrase “comprises one or more” recites alternatively usable members and should be treated as a Markush group (see MPEP 2117(I)). Use of the term “including” or “comprising” is improper in a Markush grouping. Applicant may overcome this rejection by amending the claim to recite a proper Markush grouping. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings.
At lines 8-9, “poly(propylene)imine dendrimer (DAB-Am) and Poly(amidoamine) (PAMAM) dendrimers” is indefinite. It is unclear if applicant intended these compounds for use together or separately. Note that members of a Markush grouping must share a single structural similarity and a common use (see MPEP 2117). The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)).
At line 12, “grafted starch” is indefinite and an improper Markush member. Note that members of a Markush grouping must share a single structural similarity and a common use (see MPEP 2117). The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At lines 12-13, “the product of alkylation of polyethyleneimine by methylchloride” is indefinite. The phrase is an improper Markush element. Note that members of a Markush grouping must share a single structural similarity and a common use (see MPEP 2117). The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At lines 13-14, “the product of alkylation of polyaminoamides with epichlorohydrine” is indefinite. The phrase is an improper Markush element. Note that members of a Markush grouping must share a single structural similarity and a common use (see MPEP 2117). The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At lines 14-15, “cationic polyacrylamide with cationic monomers” is indefinite. Note that members of a Markush grouping must share a single structural similarity and a common use (see MPEP 2117). The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At line 15, the limitation “and combinations thereof” is indefinite. Claim 8 recites (see line 2) “one or more” which already incorporates combinations.
Claim 9:
Claim 9 is presented as an improper Markush group. Specifically, the phrase “first filter media particles comprise” requires inclusion of each and every element listed in the claim. Use of the term “including” or “comprising” is improper in a Markush grouping. Applicant may overcome this rejection by amending the claim to recite a proper Markush grouping. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings.
At line 2, “carbonized wood organic material” is indefinite. It is uncertain if applicant is attempting to claim all carbonized wood organic material or simply those listed. The phrase is an improper Markush element. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At line 3, “zeolite including” is indefinite. It is uncertain if applicant is attempting to claim all known zeolite compounds or those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)).
 At lines 4-5, “calcium compound including” is indefinite. It is uncertain if applicant is attempting to claim all calcium compounds or simply those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At line 8, “silicon compounds including” is indefinite. It is uncertain if applicant is attempting to claim all silicon compounds or simply those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)).
At lines 8-9, “ceramic material including” is indefinite. It is uncertain if applicant is attempting to claim all ceramic materials or simply those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)).
At line 15, the limitation “and combinations thereof” is indefinite. Note that claim 9 recites “comprise” (see line 1) which already incorporates all elements in the claim.
Claim 10:
Claim 10 is presented as an improper Markush group. Specifically, the phrase “second filter media particles comprise” requires inclusion of each and every element listed in the claim. Use of the term “including” or “comprising” is improper in a Markush grouping. Applicant may overcome this rejection by amending the claim to recite a proper Markush grouping. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings.
At line 2, “carbonized wood organic material” is indefinite. It is uncertain if applicant is attempting to claim all carbonized wood organic material or simply those listed. The phrase is an improper Markush element. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At line 3, “zeolite including” is indefinite. It is uncertain if applicant is attempting to claim all known zeolite compounds or those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)).
 At lines 4-5, “calcium compound including” is indefinite. It is uncertain if applicant is attempting to claim all calcium compounds or simply those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)). 
At line 8, “silicon compounds including” is indefinite. It is uncertain if applicant is attempting to claim all silicon compounds or simply those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)).
At lines 8-9, “ceramic material including” is indefinite. It is uncertain if applicant is attempting to claim all ceramic materials or simply those listed. Use of the term “including” or “comprising” is improper in a Markush grouping. The metes and bounds of the Markush claim cannot be determined by one of ordinary skill in the art due to an inability to envision all of the members of the Markush grouping (see MPEP 2173.05(h)).
At line 9, the limitation “and combinations thereof” is indefinite. Note that claim 10 recites “comprise” (see line 1) which already incorporates all elements in the claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bahm et al. (US Publication Number: 2005/0279696 A1) in view of Koslow (Patent Number: 6,630,016 B2).
Claim 1: Regarding the limitation: A filter media comprising: first filter media particles having a first mean particle size; second media particles having a second mean particle size, wherein the first media particles are adhered to surfaces of the second media particles with a non-thermoplastic adhesive to form a filter material, wherein the filter material has a third mean particle size, and wherein the third mean particle size is larger than the first mean particle size, Bahm et al. (Bahm hereafter) disclose water filter media materials and water filters containing microporous and mesoporous activated carbon particles for the filtration of contaminants (see paragraphs [0002] and [0007]). The filter includes a housing having an inlet and an outlet (see Abstract). The filter material (filter media) is disposed within the housing and formed from a plurality of microporous and mesoporous carbon filter particles (a first media particle and a second filter media particle) (see paragraphs [0008] and [0010]). The filter materials may be bonded by a polymeric binder (adhesive) or other means to form an integral structure (see paragraph [0017]). The filter particles may be of a variety of shapes and sizes (see paragraph [0064]). The sizes need not be uniform among the filter particles in any single filter (see paragraph [0065]). Bahm notes that the filter particles range in size generally between about 0.1 µm and about 10 mm, preferably between about 0.2 µm and about 5 mm, more preferably between about 0.4 µm and about 1 mm, and most preferably between about 1 µm and about 500 µm (Bahm discloses diverse particle sizes for the filter - first filter media particles having a first mean particle size; second media particles having a second mean particle size) (see paragraph [0065]). Other materials may be added (as recited in instant claims 9 and 10) to the filter materials to include zeolites, alumina, magnesia, diatomaceous earth, peat, silica, etc. (see paragraphs [0009], [0073], [0120]). Bahm discloses that it is desirable to coat the microporous or mesoporous filter particles partially or entirely with a cationic polymer (see paragraphs [0063] and [0106]). Bahm discloses that these particles and the other materials can be coated at least partially or entirely with a cationic polymer (see paragraph [0009]). Bahm provides examples of cationic polymers for use (see paragraphs [0105] – [0115]). Bahm discloses providing mesoporous and microporous carbon particles, mixing with powders, coating the particles with polyDADMAC (specific non-thermoplastic adhesive as recited in claim 8), drying the polyDADMAC to the particles, placing the powders in a mold, heating, pressing, and removing the formed filter from the mold (first media particles are adhered to the second media particles using pDADMAC non-thermoplastic adhesive to form a filter material). As noted by Bahm, the particles may range in size within the particle size distributions - general, preferred, more preferred, and most preferred (see paragraph [0065]). Accordingly, the adherence of a first particle having a first mean particle size and a second particle having a second mean particle size forms a third particle having a third mean particle size.
Bahm does not specifically disclose the first mean particle size distribution and a second mean particle size distribution.
However, Koslow discloses filter media for filtration systems comprising microporous particles using an array of particles having a particle size distribution that provides an enhanced filter medium with enhanced microbiological interception capabilities (see column 5, lines 28-42). The filter housing comprises an inlet and an outlet (see column 1, lines 5-11 and 30-44). The filter media particles have an average particle size of about 0.1 micron to about 5,000 microns (see column 2, lines 12-13). Koslow discloses types of filter materials such as: carbon, zeolites, diatomaceous earth, etc. (see column 1, lines 45-52; column 5, lines 33-41). At least a portion of the microporous structure is coated with a cationic material (column 4, lines 53-60). 
In an example, Koslow discloses an activated carbon having a particle size distribution (see column 5, lines 43-62): 
80 mesh = 177 µm (3% - 7%)
100 mesh = 149 µm (12% - 18%)
200 mesh = 74 µm (44% - 50%)
325 mesh = 44 µm (8% - 14%)
Less than 325 = pan (20% - 24%) 
It is noted that “pan” is defined by Koslow as particle sizes less than 325 mesh (see column 5, lines 27-32) and therefore include: 400 mesh = 37 µm, 450 mesh = 32 µm, 500 mesh = 25 µm, 635 mesh = 20 µm, 800 mesh = 15 µm, 1250 mesh = 10 µm, 1750 mesh = 8 µm, 2500 mesh = 5 µm, 5000 mesh = 2.5 µm, 12,000 mesh = 1 µm (first mean particle size). 
Additionally, Koslow discloses binder materials useful in coalescing the active particles into the microporous structure  (see column 8, line 64 – column 9, line 67). Koslow discloses that the materials may include any thermoplastic or thermoset material known in the art and includes polyvinylamines (see column 8, line 64 – column 9, line 4).
	Bahm and Koslow are considered analogous references as both are concerned with filter media for use in water filters for the filtration of contaminants.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have provided in Bahm use of the particle size distributions as taught by Koslow – because Koslow includes particle distributions that are within the “most preferably” particle range desired by Bahm that includes a first mean particle size of 1 µm (filter particle distribution of “pan” less than 325 mesh) and a second mean particle size of 75 µm (filter particle distribution of 200 mesh) and because Koslow teaches that by using an array of particles having a particle size distribution there is provided an enhanced filter medium with enhanced microbiological interception capabilities, where Bahm desires to use different particle media sizes for removing contaminants from water sources.
Claim 2: Regarding the limitation: The filter media of claim 1, wherein the first mean particle size is between about 1 and about 75 um, Bahm discloses a “most preferably” particle range of between about 1 µm and about 500 µm (see paragraph [0065]). Additionally, Koslow teaches this particle size distribution - “pan” which is inclusive of 12,000 mesh = 1 µm (first mean particle size) (see column 5, lines 55-62). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used 1 µm as a particle size in Bahm because a 1 µm particle size is within the “most preferably” particle range of Bahm and Koslow teaches the 1 µm particle size for the particle distribution ranges disclosed is effective in contributing to an enhanced filter medium with enhanced microbiological interception capabilities.
Claim 3: Regarding the limitation: The filter media of claim 1, wherein the second mean particle size is between about 75 and about 3000 um, Bahm discloses a “most preferably” particle range of between about 1 µm and about 500 µm (see paragraph [0065]). Additionally, Koslow teaches particle size distribution - 200 mesh = 74 µm – falling within the most preferably particle range of Bahm (second mean particle size) (see column 5, lines 55-62). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used 74 µm as a particle size in Bahm because a 74 µm particle size (about 75 µm) is within the “most preferably” particle range of Bahm and Koslow teaches the 75 µm particle size for the particle distribution ranges disclosed is effective in contributing to an enhanced filter medium with enhanced microbiological interception capabilities.
Claim 4: Regarding the limitation: The filter media of claim 1, wherein the third mean particle size is between about 75 um and 2000 um, Bahm discloses a “most preferably” particle range of between about 1 µm and about 500 µm (see paragraph [0065]). 
Koslow includes a particle distribution that is within the Bahm “most preferably” particle range and includes a first mean particle size of 1 µm (filter particle distribution of “pan” less than 325 mesh) and a second mean particle size of 75 µm (filter particle distribution of 200 mesh). The filter material is the sum of the first mean particle size and the second mean particle size (74 µm + 1 µm) and equals about 75 µm for the third mean particle size (third mean particle size between about 75 µm and about 2000 µm). 
Claim 5: Regarding the limitation: The filter media of claim 1, wherein the second mean particle size is between about 5 times and 150 times the first mean particle size, Bahm discloses a “most preferably” particle range of between about 1 µm and about 500 µm (see paragraph [0065]). 
Koslow includes a particle distribution that is within the Bahm “most preferably” particle range and includes a second mean particle size. Koslow teaches particle size distribution - 200 mesh = 74 µm – falling within the “most preferably” particle range of Bahm (second mean particle size) (see column 5, lines 55-62). The second mean particle size of 74 µm is 74 times the first mean particle size (the second mean particle size is between about 5 times and 150 times the first mean particle size).
Claim 6: Regarding the limitation: The filter media of claim 5, wherein the second mean particle size is between about 50 times and about 100 times the first mean particle size, Bahm discloses a “most preferably” particle range of between about 1 µm and about 500 µm (see paragraph [0065]). Additionally, Koslow teaches particle size distribution - 200 mesh = 74 µm – falling within the “most preferably” particle range of Bahm (second mean particle size) (see column 5, lines 55-62). The second mean particle size 74 µm is 74 times the first mean particle size (the second mean particle size is between about 50 times and about 100 times the first mean particle size).
Claim 7: Regarding the limitation: The filter media of claim 1, wherein the first and second filter media particles have an initial total pore volume, wherein the filter material has a final total pore volume, and wherein the final total pore volume is greater than about 30% of the initial total pore volume, Bahm discloses a preferred embodiment that includes activated carbon filter particles with a total pore volume of between 0.8 mL/g and about 2 mL/g (final pore volume) (final total pore volume is greater than about 30% of the initial total pore volume). The sum of the mesopore and macropore volumes between about 0.4 mL/g and about 1.5 mL/g (initial pore volume) (see paragraph [0090]). The final total pore volume is greater than about 30% of the initial total pore volume). 
Claim 8: Regarding the limitation: The filter media of claim 1, wherein the non-thermoplastic adhesive comprises one or more of polyvinylamine, poly(N-methylvinylamine), polyallylamine, polyallyldimethylamine, polydiallylmethylamine, polyvinylpyridinium chloride, poly (2- vinylpyridine), poly(4-vinylpyridine), polyvinylimidazole, poly(4-aminomethylstyrene), poly(4-aminostyrene), polyvinyl(acrylamide-co-dimethylaminopropylacrylamide), 20Attorney Docket No. 250-0004US2polyvinyl(acrylamide-co-dimethylaminoethylmethacrylate), polyethyleneimine, polylysine, poly diallyl dimethyl ammonium chloride (pDADMAC), poly(propylene)imine dendrimer (DAB-Am) and Poly(amidoamine) (PAMAM) dendrimers, polyaminoamides, polyhexamethylenebiguandide, polydimethylamine- epichlorohydrine, aminopropyltriethoxysilane, N-(2-aminoethyl)-3-aminopropyltrimethoxysilane, N-trimethoxysilylpropyl-N,N,N-trimethylammonium chloride, bis(trimethoxysilylpropyl)amine, chitosan, grafted starch, the product of alkylation of polyethyleneimine by methylchloride, the product of alkylation of polyaminoamides with epichlorohydrine, cationic polyacrylamide with cationic monomers, and combinations thereof, Bahm teaches non-thermoplastic adhesives (see paragraphs [0109] – [0115]). Bahm discloses providing mesoporous and microporous carbon particles, mixing with powders, coating the particles with polyDADMAC (non-thermoplastic adhesive) (see paragraphs [0124] - [0125]). Bahm discloses numerous other non-thermoplastic adhesives such as cationic polymers suitable for use (see paragraphs [0108], [0112], [0114] - [0115], [0124] – [0125], and [0132]). 
Claim 9: Regarding the limitation: The filter media of claim 1, wherein the first filter media particles comprise lignite, anthracite, bituminous coal, peat, carbonized wood organic material including bamboo, coconut husk, and animal bone, zeolite including analcime, leucite, pollucite, wairakite, clinoptilolite, barrerite, chabazite, phillipsite, amicite, and gobbinsite, calcium compound including monocalcium phosphate, dicalcium phosphate, monetite, brushite, tricalcium phosphate, whitlockite, octacalcium phosphate, dicalcium diphosphate, calcium triphosphate, hydroxyapatite, apatite, tetracalcium phosphate, diatomaceous earth, silicon compounds including glass, expanded glass, pumice, ceramic material including alumina, bauxite, magnesia, titanium dioxide, and combinations thereof, Bahm discloses using activated carbon particles to include bituminous coal activated carbon (see paragraphs [0008] – [0009], and [0067]). Other materials may be added to the filter materials to include zeolites, alumina, magnesia, diatomaceous earth, peat, silica, etc. (see paragraphs [0009], [0073], and [0120]). 
Claim 10: Regarding the limitation: The filter media of claim 1, wherein the second filter media particles comprise lignite, anthracite, bituminous coal, peat, carbonized wood organic material including bamboo, coconut husk, and animal bone, zeolite including analcime, leucite, pollucite, wairakite, clinoptilolite, barrerite, chabazite, phillipsite, amicite, and gobbinsite, calcium compound including monocalcium phosphate, dicalcium phosphate, monetite, brushite, tricalcium phosphate, whitlockite, octacalcium phosphate, dicalcium diphosphate, calcium triphosphate, hydroxyapatite, apatite, tetracalcium phosphate, diatomaceous earth silicon compounds including glass, expanded glass, pumice, ceramic material including alumina, bauxite, magnesia, titanium dioxide, and combinations thereof, Bahm disclose using activated carbon particles to include bituminous coal activated carbon (see paragraphs [0008] – [0009], and [00670]). Other materials may be added to the filter materials to include zeolites, alumina, magnesia, diatomaceous earth, peat, silica, etc. (see paragraphs [0009], [0073], and [0120]). 

Prior Art of Record
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chi et al. (US Publication Number: 2014/0336295) teaches filter having particles bonded to adjacent particles. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773